—Proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Real Property Services, dated May 15, 1997, which established the 1996 equalization rate for the City of White Plains as 9.03%.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with one bill of costs.
*639The petitioner failed to demonstrate that the methodology employed by the New York State Board of Real Property Services in determining the 1996 equalization rate for the City of White Plains was not rational or that the final equalization rate was not supported by substantial evidence (see, Matter of City of White Plains v New York State Bd. of Real Prop. Servs., 254 AD2d 357; Matter of Town of Greenburgh v New York State Bd. of Equalization & Assessment, 228 AD2d 446; Matter of Town of Greenburgh v New York State Bd. of Equalization & Assessment, 226 AD2d 546). Furthermore, the petitioner wholly failed to state a cause of action against the County of Westchester. O’Brien, J. P., Krausman, Florio and H. Miller, JJ., concur.